SEC File Nos.002-14728 811-00862 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 89(X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 48(X) THE GROWTH FUND OF AMERICA, INC. (Exact Name of Registrant as Specified in Charter) One Market, Steuart Tower, Suite 2000, San Francisco, California 94105-1409 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F. Quan Secretary The Growth Fund of America, Inc. One Market Steuart Tower, Suite 2000 San Francisco, California 94105-1409 (Name and Address of Agent for Service) Copy to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, CA 94111-5994 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City and County of San Francisco, and State of California on the 22nd day of November, 2011. THE GROWTH FUND OF AMERICA, INC. By: /s/ Patrick F. Quan (Patrick F. Quan, Secretary) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on November 22, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Paul G. Haaga, Jr. Executive Vice President (Paul G. Haaga, Jr.) Principal Financial Officer and Principal Accounting Officer: /s/ Jeffrey P. Regal Treasurer (Jeffrey P. Regal) Directors: Ronald P. Badie* Director Joseph C. Berenato* Chairman of the Board (Independent and Non-Executive) Louise H. Bryson* Director Robert J. Denison* Director Mary Anne Dolan * Director Robert A. Fox* Director John G. Freund* Director Leonade D. Jones* Director William H. Kling* Director John G. McDonald* Director /s/ Donald D. O’Neal President (Donald D. O'Neal) /s/ James F. Rothenberg Vice Chairman (James F. Rothenberg) Christopher E. Stone* Director *By: /s/ Patrick F. Quan (Patrick F. Quan, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Michael J. Triessl (Michael J. Triessl, Counsel) Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
